Citation Nr: 9908475	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  93-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of 
shrapnel wound to scalp, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
March 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1991 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued a 
noncompensable evaluation for retained foreign body, scalp, 
removed, and denied service connection for tinnitus.  In a 
May 1996 rating decision, the RO granted a 10 percent 
disability evaluation for residuals of shrapnel wound to 
scalp, effective March 12, 1991, and granted service 
connection for tinnitus, left ear, and assigned a 10 percent 
disability evaluation, effective March 12, 1990.

The Board remanded this claim in August 1995.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review.

It must be noted that when the case was previously before the 
Board in August 1995, the Board denied service connection for 
post-traumatic stress disorder and remanded, in addition to 
the claim for an increased evaluation for residuals of 
shrapnel wound to scalp, entitlement to service connection 
for tinnitus.  While the case was in remand status, service 
connection for tinnitus was granted in the May 1996 rating 
decision and assigned a 10 percent evaluation, effective 
March 12, 1990.  The appellant has appealed the effective 
date for the grant of service connection for tinnitus.  That 
issue, along with an issue for a compensable evaluation prior 
to March 12, 1991, for residuals of shrapnel wound to scalp, 
are adjudicated in a separate Board decision, which is issued 
on the same day as this decision.  

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The scar from the residuals of shrapnel wound to scalp is 
currently manifested by tenderness and pain.

2.  Residuals of shrapnel wound to scalp is currently 
manifested by headaches.



CONCLUSIONS OF LAW

1.  Residuals of shrapnel wound to scalp are no more than 10 
percent disabling as to the scar.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).

2.  Residuals of shrapnel wound to scalp warrants a separate 
10 percent evaluation for headaches as symptomatic of head 
trauma.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 8045-9304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for residuals of shrapnel 
wound to scalp is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  During 
the pendency of the appeal, the RO increased the appellant's 
disability evaluation from noncompensable to 10 percent.  The 
appellant has informed VA that he wishes to seek an 
evaluation in excess of 10 percent.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The service medical records reveal that the appellant 
sustained a gun shot wound to the head in the parietal area 
during combat in March 1945.  It was noted to have been 
moderately severe.  It was also noted that upon arrival to 
the hospital, the dressing was intact and the wound was not 
bleeding.  A debridement and suture was done at that time.  
In a separate medical record, dated March 1946, it indicated 
that the appellant had been struck by machine gun bullets in 
the occipital region of his head.  He was knocked dizzy, but 
was not unconscious.  He was hospitalized for 42 days and was 
returned to duty.  The examiner noted that neurological 
examination was completely negative.  The diagnosis entered 
at that time was post-concussion syndrome, secondary to scalp 
injuries received in combat on 19 March 1945.  At separation, 
the bullet wound was noted to be nonsymptomatic.

Service connection for removed retained foreign body from the 
scalp was granted by means of a January 1967 rating decision 
and assigned a noncompensable evaluation.  The appellant had 
undergone removal of the retained foreign body in August 
1966.  In the May 1996 rating decision, the RO reclassified 
the appellant's disability to residuals of shrapnel wound to 
scalp and granted a 10 percent evaluation.

The appellant had an RO hearing in February 1992.  He stated 
that he had the metal removed from his head because it 
started to become symptomatic in that the area was tender to 
touch.  He stated that x-rays substantiated that something 
was there, and it was removed in 1965.  The appellant 
complained of headaches and ringing in his ears since the 
incident in service.  He also complained of tenderness in the 
area of his scar.  Mr. [redacted] testified as to the 
appellant's tinnitus, as opposed to the appellant's claim for 
an increased evaluation for residuals of shrapnel wound to 
scalp.

The appellant underwent a VA examination in November 1995.  
The VA examiner noted that the appellant's claims file had 
been reviewed.  The VA examiner noted that the scar on the 
appellant's head was numb and that the appellant reported 
paresthesias in the area, noting that the appellant reported 
that it felt like pins.  Upon physical examination, the 
appellant had a 4 by 0.1 centimeter linear scar of the left 
vertex of the scalp.  There was no evidence of retained 
foreign body at this time.  The VA examiner noted that there 
was diminished sensation to touch.  The diagnosis was scar of 
the scalp as described with paresthesias and diminished 
feeling to the touch.  

The appellant underwent a VA examination in December 1995.  
The VA examiner noted that the appellant's claims file had 
been reviewed.  The VA examiner reported the appellant's 
injury in service and stated that it was unclear as to 
whether the shrapnel was embedded in the bone or not.  The 
appellant reported headaches following the incident in 
service.  Upon physical examination, the cranial nerves I 
through XII were within normal limits with exception of mild 
reduction of hearing bilaterally.  The VA examiner entered a 
diagnosis of shrapnel wound injury to scalp producing local 
pain and headache.

The appellant underwent a VA examination in August 1997.  The 
VA examiner stated that the appellant presented with a scar 
on the left side of his scalp, which was numb and pruritic at 
times.  The VA examiner stated that it was not of cosmetic 
concern.  Upon physical examination, there was a 1 centimeter 
round scar which was located on the left posterior parietal 
scalp.  Adjacent to the scar was a 2.5 by 0.2 centimeter 
linear scar, which was slightly tender to touch, but was not 
indurated.  The diagnosis entered was scar, left posterior 
parietal scalp, barely perceptible.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

I.  Scar

A noncompensable evaluation is warranted for a scar that is 
slightly disfiguring to the face.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (1998).  A 10 percent evaluation is 
warranted when the scar is moderately disfiguring.  Id.  A 
30 percent evaluation is warranted when the scar is severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  Id.  A 10 percent evaluation is 
warranted for a scar which is tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  In February 1992, the appellant 
testified that his scar was tender.  In November 1995, the VA 
examiner noted that the appellant reported paresthesias and 
diminished feeling on the scar.  In December 1995, the VA 
examiner stated that the appellant's produced local pain and 
that the injury had caused headaches.  In August 1997, the VA 
examiner stated that the appellant's scar was slightly 
tender, but that it was not indurated.  The appellant's 
residuals of shrapnel wound to scalp is no more than 
10 percent disabling.  

An evaluation in excess of 10 percent is not warranted.  
Under Diagnostic Code 7804, the appellant is at the maximum 
evaluation, and thus an evaluation in excess of 10 percent is 
not available.  See 38 C.F.R. Part 4, Diagnostic Code 7804.  
The appellant's scar was described by the VA examiner in 
August 1997 as "not of cosmetic concern."  The VA examiner 
stated that the scar was "barely perceptible."  This 
establishes that the appellant's scar is no more than 
moderately disfiguring.  See 38 C.F.R. Part 4, Diagnostic 
Code 7800.  No medical professional has described the 
appellant's scar as severe, marked, unsightly or repugnant to 
warrant an evaluation in excess of 10 percent.  See id.  The 
appellant's residuals of shrapnel wound to scalp are no more 
than 10 percent disabling.

II.  Headaches

Under 38 C.F.R. Part 4, Diagnostic Code 8045 (1998), purely 
subjective complaints such as headaches recognized as 
symptomatic of brain trauma can be assigned a 10 percent 
evaluation and no more under Diagnostic Code 9304.  Id.  
However, such 10 percent evaluation may not be combined with 
any other rating for a disability due to brain trauma.  Id.

After having reviewed the evidence, the Board finds that the 
evidence supports a 10 percent evaluation for headaches as 
symptomatic of brain trauma.  The appellant has complained of 
headaches as a result of his head injury.  In December 1995, 
the VA examiner noted that the shrapnel wound injury produced 
headaches.  Thus, the Board finds that a separate 10 percent 
evaluation for the appellant's headaches is warranted.  See 
38 C.F.R. Part 4, Diagnostic Codes 8045, 9304.

The Board does not find that the current 10 percent 
disability evaluation based upon the residual scar is "a 
disability due to brain trauma" which would not allow the 
two 10 percent evaluations to be combined under Diagnostic 
Codes 7804 and 8045.  Rather, the scar is a skin disability 
as opposed to "a disability due to brain trauma."  The 
Board does not find that the appellant's scar and the 
appellant's headaches are the same manifestations being 
evaluated under different diagnostic codes, which would 
violate the regulation against pyramiding.  See 38 C.F.R. 
§ 4.14 (1998).

An evaluation in excess of 10 percent is not available for 
the appellant's headaches as a result of brain trauma.  See 
38 C.F.R. Part 4, Diagnostic Code 8045-9304.

III.  General considerations

The Board notes that it has considered the appellant's 
service-connected residuals of shrapnel wound to scalp under 
Diagnostic Code 5325, which addresses a muscle injury of the 
facial muscles.  See 38 C.F.R. Part 4, Diagnostic Code 5325 
(1998).  That Diagnostic Code directs that the functional 
impairment will be evaluated under Diagnostic Code 8207 or 
Diagnostic Code 7800.  See id.  The Board has considered 
evaluating the appellant's service-connected residuals of 
shrapnel wound to scalp under the Diagnostic Code 8207.  See 
38 C.F.R. Part 4, Diagnostic Codes 8207 (1998).  However, the 
December 1995 VA examination revealed that examination of the 
cranial nerves I through XII were within normal limits.  
Thus, an evaluation under that Diagnostic Code would not be 
applicable.  See id.  The Board is aware that the VA examiner 
noted in the December 1995 examination report that the 
appellant had hearing loss.  In the May 1996 rating decision, 
the RO granted service connection for bilateral sensorineural 
hearing loss.  The Board has already considered the 
appellant's residuals of shrapnel wound to scalp under 
Diagnostic Code 7800.  

The appellant is competent to report his symptoms; however, 
to the extent that he stated that his evaluation was worse, 
he was correct, and the RO granted a 10 percent evaluation 
for residuals of shrapnel wound to scalp based on a tender 
and painful scar.  Additionally, the Board granted a 
10 percent evaluation based upon subjective headaches as a 
result of the brain trauma.  The Board finds that the medical 
findings do not support an evaluation in excess of 10 percent 
for the scar and 10 percent for the headaches.

As stated above, the medical evidence of record establishes 
that the appellant's scar is no more than moderately 
disfiguring.  Additionally, an evaluation in excess of 
10 percent for subjective headaches as a result of brain 
trauma is not available.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Accordingly, the appellant's residuals of shrapnel 
wound to scalp are no more than 10 percent disabling as to 
the scar and no more than 10 percent disabling as to the 
subjective headaches.  


ORDER

A 10 percent disability evaluation is granted for residuals 
of shrapnel wound to scalp as to subjective headaches, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  An increased evaluation for 
residuals of shrapnel wound to scalp as to the scar is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


